Citation Nr: 1116074	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for shrapnel scars of the left thigh.

2.  Entitlement to a rating in excess of 10 percent for shrapnel scars of the right thigh and buttock.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), on behalf of the Buffalo, New York VARO.  The rating action granted an increased rating for shrapnel scars of the left thigh to 10 percent effective April 28, 2008, and an increased rating for shrapnel scars to the right thigh and buttock to 10 percent effective April 28, 2008.  The Veteran appealed the assigned ratings.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Shrapnel scars of the left thigh were manifested by scars measuring 7 centimeters in length by 1 centimeter in width, 5 centimeters by 4 centimeters, and 2 centimeters in length by 2 1/2  centimeters in width.

3.  Shrapnel scars of the right thigh and buttock were manifested by scars measuring 4 1/2 centimeters in length by three centimeters in width, and 4 centimeters in length by 3 centimeters in width.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for shrapnel scars of the left thigh have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2010).

2.  The criteria for a rating in excess of 10 percent for shrapnel scars of the right thigh and buttock have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for increased ratings for shrapnel wounds to the left thigh and shell fragment wound scarring of the right thigh and buttock were received in April 2008.  Correspondence dated May 2008 and September 2008 notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

All pertinent development has been undertaken, a VA scar examination was performed in July 2008, and all available evidence, including VA outpatient and private treatment records have been obtained in this case.  Thus, the content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is filed until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service- connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 (2010).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

7802
Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or greater
40

Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.)
30

Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)
10
Note (1): A deep scar is one associated with underlying soft tissue damage.
Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect the anterior potion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.
38 C.F.R. § 4.118, Diagnostic Code 7801 (2010)

7802
Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or greater
10
Note (1): A superficial scar is one not associated with underlying soft tissue damage.
Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect the anterior potion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2010)

7804
Scar(s), unstable or painful:
Rating
 
Five or more scars that are unstable or painful
30

Three or four scars that are unstable or painful
20

One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.
Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars
Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable
38 C.F.R. § 4.118, Diagnostic Code 7804 (2010)

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury. Simple wound of muscle without debridement or infection. 
(ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 
(2) Moderate disability of muscles. 
(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. 
(iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

5313
Group XIII.
Rating

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5313 (2010)

5314
Group XIV.
Rating

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5314 (2010)

5315
Group XV.
Rating

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5315 (2010)

5316
Group XVI.
Rating

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5316 (2010)

5317
Group XVII.
Rating

    Moderate
20

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5317 (2010)

5318
Group XVIII.
Rating

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5318 (2010)


Factual Background

Service treatment records from March 1968 and April 1968 reveal that in March 1968, the Veteran sustained multiple shell fragment wounds to the upper and lower extremities (specifically, the left arm, buttocks, and anterior left thigh) as a result of hostile mortar fire.  In a March 1968 service treatment record, the examiner noted the Veteran had no loss of motor or sensory function, and no nerve or artery damage.  The wounds were debrided the same day, and VA neurology examination was transferred to an army hospital where delayed primary closure of the wounds was performed.  An April 1968 discharge report noted the wounds healed well, with the exception of two wounds on the anterior left thigh that were somewhat infected and were left to granulate in.  They granulated in over the next few weeks, and the Veteran was discharged.  The June 1969 separation physical examination report noted scars, to include the left leg and buttocks. 

During a November 1969 VA examination, the Veteran provided a history that he was struck by mortar fire and sustained multiple injuries to his left leg, right buttock, and right arm and forearm while serving in Vietnam and that the injuries were all soft tissue injuries and that there was no bone involvement.  Furthermore, no disability was incurred other than the scars that ensued.  The Veteran reported some discomfort in the areas of his scars caused by cold weather.  On physical examination, two scars were observed on his left thigh-one was 2-inches long and the other was 3-inches long.  The right buttock had a 2-inch circular scar, and another 2-inch circular scar was present just below the buttock crease.  All scars were soft, non-adherent and non-tender.  

In April 2003 the Veteran underwent a complete physical examination performed by D. W. R., M.D.  The physician noted the Veteran's skin was warm, pink, with no rash or lesion, and had normal turgor and no induration.  The Veteran denied numbness or tremor, and denied any problems with gait or balance.  During a May 2003 private evaluation, Dr. R. noted the Veteran ambulated with a normal gait, and noted no deformity on musculoskeletal examination.  The Veteran had full range of motion with good strength.  In a March 2008 private treatment note, he denied any ambulatory dysfunction, limitation of movement, or weakness.  Examination of the lower extremities revealed full range of motion, bilaterally, with no inflammation, swelling, or ulceration.

During a July 2008 VA scars examination, the Veteran reported his shrapnel scars to the left and right buttock and thigh area were periodically painful and tender.  The examiner noted there were numerous scars over the left and right posterior buttocks.  On the left side, the most superior scar measured 7 centimeters in length by 1 centimeter in width, and was 3 millimeters depressed with some subcutaneous tissue loss.  It was slightly tender on palpation.  There was no oozing, draining, or ulceration.  Another inferior left buttock scar measured 5 centimeters by 4 centimeters, and was 2 millimeters depressed, with slight subcutaneous tissue loss and slight tenderness to palpation.  There was no oozing, draining, or ulceration.  The third scar on the left buttock area measured 2 centimeters by 2 1/2  centimeters.  One-half of the scar was flat, and was not elevated or depressed.  There was no subcutaneous tissue loss.  It was not tender to palpation.  The left buttock scars were hypopigmented.

There were two major scars on the right buttock.  One measured 4 1/2 centimeters by three centimeters, and was 1 millimeter elevated.  It was tender to palpation.  There was no subcutaneous tissue loss.  It was hypopigmented.  The other scar on the right buttock measured 4 centimeters by 3 centimeters, and was fairly flat.  It was slightly tender to palpation.  There was no oozing, draining, or ulceration of either scar on the right buttock.

Bilateral hip flexors and extenders, knee flexors and extenders, ankle foot dorsiflexors, plantar flexors, big toe extenders, and foot evertors were all normal.  The diagnosis was scars of the left and right buttock thigh areas.

In a July 2008 VA peripheral nerves examination report, the examiner noted normal power, tone, and bulk in the lower extremities.  The Veteran's gait was normal.  

In an April 2009 VA outpatient treatment note, neurological examination revealed symmetrical motor function.  


Analysis

The Board notes that 10 percent is the highest evaluation for superficial and nonlinear burn scar(s) or scar(s) due to other causes, not of the head, face, or neck.  Thus, in order to warrant a higher evaluation for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, the scar must be deep and nonlinear, and cover an area of at least 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.

The July 2008 VA scars examination revealed scars on the left thigh and buttock measuring 7 centimeters in length by 1 centimeter in width, 5 centimeters by 4 centimeters, and 2 centimeters by 2 1/2  centimeters.  The total area of scarring did not cover an area of at least 12 square inches (77 square centimeters); thus a higher evaluation is not warranted for shrapnel scars of the left thigh.

The July 2008 VA scars examination revealed scars on the right thigh and buttock measuring 4 1/2 centimeters by 3 centimeters, and 4 centimeters by 3 centimeters.  The total area of scarring did not cover an area of at least 12 square inches (77 square centimeters); thus a higher evaluation is not warranted for shrapnel scars of the right thigh and buttock.

In fact, the measurements of scars of the right thigh and buttock and left thigh, when combined, do not measure 12 square inches (77 square centimeters).

The Board has considered the contention that the scars should be rated according to resulting muscle damage, of which there is none.  In this regard, considering 38 C.F.R. § 4.56, objective evaluation of all of the scars, under any muscle group would result in a 0 (zero) percent rating, inasmuch as none of the scars meet the criteria for moderate impairment; that is the scars do not result in some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Additionally, the July 2008 scars examination noted occasional pain and tenderness over the left and right thigh and buttock scars.  The Board finds that a clinical findings of "occasional pain and tenderness" do not equate with a finding of a painful scar.  Therefore, the Board finds the medical evidence does not support a rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his left and right thigh and buttock scarring that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disabilities fall squarely in the 10 percent evaluation.



ORDER

Entitlement to a rating in excess of 10 percent for shrapnel scars of the left thigh is denied.

Entitlement to a rating in excess of 10 percent for shrapnel scars of the right thigh and buttock is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


